DETAILED ACTION
This is the Final Office Action for application number 17/203,438 TOILET COVER, filed on 3/16/2021. Claims 1-8 and 10-15 are pending.    Claim 9 has been cancelled.  This Final Office Action is in response to applicant’s reply dated 4/21/2022.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis numbered claims 11 (second occurrence)-15 have been renumbered as 12-16.  Correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US Pub. 2014/0215701) in view of Kohler (US 5,067,185) in view of Aspiro (US Pub. 2011/0271433).
Regarding claim 1 Jenkins shows a toilet cover (10) comprising: an upper section (at 12), a middle section (40), said upper section having a toilet seat cover (12), said toilet seat cover configured for positioning on a toilet seat and having an opening (14) configured to match the opening of a toilet bowl.  Jenkins shows the middles section (40) as having a base cover and covering the front base of a toilet (Fig. 4).
Jenkins fails to show a lower section; said lower section having a floor mat, wherein said floor mat is configured for positioning on the floor in front of the toilet when the upper section is positioned on the toilet seat, said floor mat configured to protect a users' pants and shoes from contacting the floor when a user is seated on the upper section on the toilet.  Kohler shows a full front base of a toilet protected by a middle section (9) and a lower section (14) having a floor mat (14) wherein said floor mat is configured for positioning on the floor in front of the toilet when the upper section is positioned on the toilet seat, said floor mat configured to protect a users' pants and shoes from contacting the floor (Fig. 1) when a user is seated on the upper section on the toilet.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins to include a full front base of a toilet covered by the middle section and a floor mat for protecting the user’s feet (shoes) from the floor as shown by Kohler.  
Jenkins fails to show a disposable sleeve attached to said toilet cover, wherein said disposal sleeve has a closed end and an open end, wherein, said closed end defines the attachment point to said toilet cover and said open end is configured to allow a user to reach into said sleeve and pull said toilet cover into said disposal sleeve so as to allow for contactless disposal.   However, Aspiro shows a disposable sleeve (36) to said toilet cover (Fig. 2), wherein said disposal sleeve has a closed end (connected to 34) and an open end (at 102; Fig. 2a), wherein, said closed end defines the attachment point to said toilet cover (via 34) and said open end is configured to allow a user to reach into said sleeve and pull said toilet cover into said disposal sleeve so as to allow for contactless disposal (note, ¶ [0012 , 0022, 0027], Figs. 4-7).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins to include a disposable sleeve for easy sanitary disposal as shown by Aspiro.
Regarding claim 2 Jenkins shows the cover of claim 1, wherein said toilet seat cover having a flange (18) and a skirt (20, 30), wherein said flange is configured to hang into the opening of a toilet bowl (Fig. 4), wherein said skirt is configured to cover the sides of a toilet seat and toilet bowl (Fig. 5).
Regarding claim 3 Jenkins as combined shows the toilet cover of claim 1, and wherein said disposal sleeve (Jenkins shows that the skirt (20, 30) are pockets, are removable (¶ [0031]) and may cover the user’s hands and are capable of being used for an elongate disposal sleeve) is attached to said base cover (as combined via 40).    
Regarding claim 8 Jenkins as combined shows the toilet cover of claim 1 wherein said floor mat includes a weighted liner positioned along the outer perimeter of said floor mat (16; Kohler, beaded rim adds weight and is therefore a weighted perimeter).  
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US Pub. 2014/0215701) in view of Kohler (US 5,067,185) in view of Aspiro (US Pub. 2011/0271433) in view of Mann, JR (US Pub. 2013/0206640) in further view of www.discountplasticbags.com.
Regarding claim 4 Jenkins shows the toilet cover of claim 1 but fails to show wherein said base cover includes a re-sealable storage pouch, wherein said storage pouch has a prefabricated opening line and tab, said tab configured for pulling said storage pouch open along said prefabricated opening line.  However, Mann, JR. shows a resealable storage pouch (240; ¶ [0023]) further it is well-known for resealable pouches to have a prefabricated opening line and tab, with the tab configured for pulling said storage pouch open along the prefabricated opening line as shown by discountplasticbags.com.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins to include a well-known type of resealable storage pouch for the purpose of easy carrying of the toilet seat cover prior to and after use as shown by Mann, JR. and www.discountplasticbags.com.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US Pub. 2014/0215701) in view of Kohler (US 5,067,185) in view of Aspiro (US Pub. 2011/0271433) in view of Hir (US 8,245,328).
Regarding claim 5 Jenkins shows the toilet cover of claim 1but fails to show wherein said flange of said seat cover comprises a weighted liner configured to weigh said flange down in to position in the opening of a toilet bowl.  However, Hir shows a toilet seat cover having a weighted section (40) proximate to the toilet reservoir (shown at 10; rear of the cover is proximate the reservoir when in situ) and wherein the weighted section is configured to hold the said seat cover in place (note, abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins to include having weighted rear section proximate to the reservoir for holding the cover in place as shown by Hir.  While Hir shows the weighted portion on an outside flange (40) it would be a matter of ordinary skill and common sense to place the weight on the inside flange as well to keep the inside of the seat cover in place. 
Regarding claim 6 Jenkins shows the toilet cover of claim 1 but fails to show wherein said seat cover has a rear weighted liner positioned proximate to a toilet reservoir, wherein said rear weighted liner is configured to hold said seat cover and said toilet cover in place.  However, Hir shows a toilet seat cover having a weighted section (40) proximate to the toilet reservoir (shown at 10; rear of the cover is proximate the reservoir when in situ) and wherein the weighted section is configured to hold the said seat cover in place (note, abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins to include having weighted rear section proximate to the reservoir for holding the cover in place as shown by Hir. 
Regarding claim 7 Jenkins shows the toilet cover of claim 6, wherein said rear weighted liner has tabs (40; Fig. 2 acts as tabs near 3) positioned at either end thereof.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US Pub. 2014/0215701) in view of Kohler (US 5,067,185).
Regarding claim 12 Jenkins shows a toilet cover (10) comprising: an upper section (at 12), a middle section (40), said upper section having a toilet seat cover (12), said toilet seat cover configured for positioning on a toilet seat and having an opening (14) configured to match the opening of a toilet bowl.  Jenkins shows the middles section (40) as having a base cover and covering the front base of a toilet (Fig. 4).
Jenkins fails to show a lower section; said lower section having a floor mat, wherein said floor mat is configured for positioning on the floor in front of the toilet when the upper section is positioned on the toilet seat, said floor mat configured to protect a users' pants and shoes from contacting the floor when a user is seated on the upper section on the toilet.  Kohler shows a full front base of a toilet protected by a middle section (9) and a lower section (14) having a floor mat (14) wherein said floor mat is configured for positioning on the floor in front of the toilet when the upper section is positioned on the toilet seat, said floor mat configured to protect a users' pants and shoes from contacting the floor (Fig. 1) when a user is seated on the upper section on the toilet.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins to include a full front base of a toilet covered by the middle section and a floor mat for protecting the user’s feet (shoes) from the floor as shown by Kohler.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US Pub. 2014/0215701) in view of Kohler (US 5,067,185) in view of Hir (US 8,245,328).
Regarding claim 13 Jenkins shows the toilet cover of claim 11 but fails to show wherein said seat cover has a rear weighted liner positioned proximate to a toilet reservoir, wherein said rear weighted liner is configured to hold said seat cover and said toilet cover in place.  However, Hir shows a toilet seat cover having a weighted section (40) proximate to the toilet reservoir (shown at 10; rear of the cover is proximate the reservoir when in situ) and wherein the weighted section is configured to hold the said seat cover in place (note, abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins to include having weighted rear section proximate to the reservoir for holding the cover in place as shown by Hir. 
Regarding claim 14 Jenkins shows a toilet cover (10) comprising: an upper section (at 12), a middle section (40), said upper section having a toilet seat cover (12), said toilet seat cover configured for positioning on a toilet seat and having an opening (14) configured to match the opening of a toilet bowl, said toilet seat cover having a flange (18) and a skirt (20, 30), wherein said flange is configured to hang into the opening of a toilet bowl (Fig. 4), wherein said skirt is configured to cover the sides of a toilet seat and toilet bowl (Fig. 5).  Jenkins shows the middles section (40) as having a base cover and covering the front base of a toilet (Fig. 4).
Jenkins fails to show a lower section; said lower section having a floor mat, wherein said floor mat is configured for positioning on the floor in front of the toilet when the upper section is positioned on the toilet seat, said floor mat configured to protect a users' pants and shoes from contacting the floor when a user is seated on the upper section on the toilet.  Kohler shows a full front base of a toilet protected by a middle section (9) and a lower section (14) having a floor mat (14) wherein said floor mat is configured for positioning on the floor in front of the toilet when the upper section is positioned on the toilet seat, said floor mat configured to protect a users' pants and shoes from contacting the floor (Fig. 1) when a user is seated on the upper section on the toilet.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins to include a full front base of a toilet covered by the middle section and a floor mat for protecting the user’s feet (shoes) from the floor as shown by Kohler.
Jenkins fails to show wherein said seat cover has a rear weighted liner positioned proximate to a toilet reservoir, wherein said rear weighted liner is configured to hold said seat cover and said toilet cover in place.  However, Hir shows a toilet seat cover having a weighted section (40) proximate to the toilet reservoir (shown at 10; rear of the cover is proximate the reservoir when in situ) and wherein the weighted section is configured to hold the said seat cover in place (note, abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins to include having weighted rear section proximate to the reservoir for holding the cover in place as shown by Hir.
Regarding claim 15 Jenkins shows the toilet cover of claim 13, wherein said rear weighted liner has tabs (40; Fig. 2 acts as tabs near 3) positioned at either end thereof.
Regarding claim 16 Jenkins shows the toilet cover of claim 14 but fails to show wherein said flange of said seat cover comprises a weighted liner configured to weigh said flange down in to position in the opening of a toilet bowl.  However, Hir shows a toilet seat cover having a weighted section (40) proximate to the toilet reservoir (shown at 10; rear of the cover is proximate the reservoir when in situ) and wherein the weighted section is configured to hold the said seat cover in place (note, abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins to include having weighted rear section proximate to the reservoir for holding the cover in place as shown by Hir.  While Hir shows the weighted portion on an outside flange (40) it would be a matter of ordinary skill and common sense to place the weight on the inside flange as well to keep the inside of the seat cover in place. 
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive and have been addressed above in the body of this action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        7/12/2022